Exhibit 10.1

 

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

TABLE OF CONTENTS

 

         Page  

Introduction

       1  

ARTICLE 1

  Definitions      2  

ARTICLE 2

  Selection, Enrollment, Eligibility      7  

2.1

  Selection by Committee      7  

2.2

  Enrollment Requirements      8  

2.3

  Eligibility; Commencement of Participation      8  

2.4

  Participants Who Become Ineligible      8  

ARTICLE 3

  Deferral Election/Crediting/Taxes      9  

3.1

  Deferral Election      9  

3.3

  Timing of Deferral Elections      10  

3.3

  Withholding of Deferral Amounts      11  

3.4

  Vesting      11  

3.5

  Crediting/Debiting of Account Balances      12  

3.6

  FICA and Other Taxes      14  

3.7

  Distributions      14  

ARTICLE 4

  Short-Term Payout; Unforeseeable Financial Emergencies      14  

4.1

  Short-Term Payout      14  

4.2

  Other Benefits Take Precedence Over Short-Term Payout      15  

4.3

  Unforeseeable Financial Emergencies      15  

ARTICLE 5

  Retirement Benefit      16  

5.1

  Retirement Benefit      16  

5.2

  Payment of Retirement Benefit      16  

5.3

  Death Prior to Completion of Retirement Benefit      17  

ARTICLE 6

  Pre-Retirement Survivor Benefit      17  

6.1

  Pre-Retirement Survivor Benefit      17  

6.2

  Payment of Pre-Retirement Survivor Benefit      17  

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-i-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 7

  Termination Benefit      18  

7.1

 

Termination Benefit

     18  

7.2

 

Payment of Termination Benefit

     18  

ARTICLE 8

  Beneficiary Designation      18  

8.1

 

Beneficiary

     18  

8.2

 

Beneficiary Designation, Change, Spousal Consent

     18  

8.3

 

Acknowledgement

     19  

8.4

 

No Beneficiary Designation

     19  

8.5

 

Doubt as to Beneficiary

     19  

8.6

 

Discharge of Obligations

     19  

ARTICLE 9

  Leave of Absence and Rehires      19  

9.1

 

Paid Leave of Absence

     19  

9.2

 

Unpaid Leave of Absence

     19  

9.3

 

Leave of Absence Treated as a Termination of Employment

     20  

9.4

 

Reemployment following Retirement or Termination of Employment

     20  

ARTICLE 10

  Termination, Amendment or Modification      21  

10.1

 

Termination

     21  

10.2

 

Amendment

     21  

10.3

 

Plan Agreement

     21  

10.4

 

Effect of Payment

     22  

ARTICLE 11

  Administration      22  

11.1

 

Committee Duties

     22  

11.2

 

Administration Upon Change in Control

     22  

11.3

 

Agents

     23  

11.4

 

Binding Effect of Decisions

     23  

11.5

 

Indemnity of Administrator

     23  

11.6

 

Missing Payees

     23  

11.7

 

Payment Delay or Acceleration

     23  

ARTICLE 12

  Other Benefits and Agreements      24  

12.1

 

Coordination with Other Benefits

     24  

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-ii-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 13

  Claims Procedures      24  

13.1

 

Presentation of Claim

     24  

13.2

 

Notification of Decision

     24  

13.3

 

Review of a Denied Claim

     25  

13.4

 

Decision on Review

     25  

13.5

 

Legal Action

     25  

13.6

 

Payment Following Resolution of Claim

     26  

ARTICLE 14

  Trust      26  

14.1

 

Establishment of the Trust

     26  

14.2

 

Interrelationship of the Plan and the Trust

     26  

14.3

 

Distributions From the Trust

     26  

14.4

 

Investment of Trust Assets

     26  

ARTICLE 15

  Miscellaneous      27  

15.1

 

Status of Plan

     27  

15.2

 

Unsecured General Creditor

     27  

15.3

 

Employer’s Liability

     27  

15.4

 

Nonassignability

     27  

15.5

 

Not a Contract of Employment

     27  

15.6

 

Furnishing Information

     28  

15.7

 

Terms

     28  

15.8

 

Captions

     28  

15.9

 

Governing Law

     28  

15.10

 

Notice

     28  

15.11

 

Successors

     29  

15.12

 

Spouse’s Interest

     29  

15.13

 

Validity

     29  

15.14

 

Incompetent

     29  

15.15

 

Payments to Spouses

     29  

15.16

 

Distribution in the Event of Taxation

     30  

15.17

 

Payment Delays due to Employer Insolvency

     30  

15.18

 

Insurance

     30  

15.19

 

Legal Fees to Enforce Rights After Change in Control

     30  

15.20

  Code Section 409A      31  

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-iii-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

JACOBS ENGINEERING GROUP INC.

EXECUTIVE DEFERRAL PLAN

Introduction

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees who contribute materially to the
continued growth, development, and future business success of Jacobs Engineering
Group Inc. and its subsidiaries, if any, that sponsor this Plan. This Plan is
unfunded for tax purposes and for purposes of Title I of ERISA. This Plan is a
new plan, generally effective with respect to compensation deferred beginning
January 1, 2018. It replaces the Company’s 2005 Executive Deferral Plan with
respect to any benefits provided therein to Employees; the 2005 Executive
Deferral Plan continues to govern compensation deferred after December 31, 2004
and before January 1, 2018. Notwithstanding the two preceding sentences and for
the avoidance of doubt, this Plan is effective with respect to Equity Pay
deferral elections made on or after the Plan’s adoption (for example with
respect to Equity Pay awarded in 2017 for which a Participant makes a deferral
under this Plan in accordance with the timing rules in Section 3.2(b)), to the
extent permitted by the Committee.

The Company, the Administrator, and the Committee reserve full discretionary
authority to operate the Plan to prohibit distributions, elections, or other
actions that would trigger taxation under section 409A of the Code. This
authority includes, but is not limited to, the authority to stop, delay, or
review elections or distribution requests.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-1-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, at any given time, the balance in a
Participant’s Deferral Account and, if applicable, Employer Contribution
Account. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.

 

1.2 “Administrator” shall mean the administrator described in Sections 11.1 and
11.2.

 

1.3 “Annual Bonus” shall mean a Participant’s bonus relating to services
performed during any Fiscal Year, whether or not paid in such Fiscal Year, under
any Employer’s annual bonus, incentive bonus and cash incentive plans.

 

1.4 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: For the Plan Year in which payments begin, the Account
Balance of the Participant (or, with respect to Equity Pay shares deferred, the
number of shares payable over the installment period) shall be calculated as of
the close of business on the last business day of the month immediately
preceding the month in which payments are scheduled to begin. For subsequent
Plan Years, the Account Balance (or the number of shares) of the Participant
shall be calculated as of the close of business on the last business day of the
preceding Plan Year. The annual installment for each Plan Year shall be
calculated by multiplying this balance (or number of shares) by a fraction, the
numerator of which is the number of monthly payments to be made during the Plan
Year, and the denominator of which is the remaining number of monthly payments
due the Participant or Beneficiary. For purposes of determining the number of
shares payable, the number of shares shall be rounded down to the next highest
whole number of shares. Dividend equivalents and accumulated dividends shall be
payable using the Account Balance method.

By way of example, if the Participant elects a 10-year Annual Installment Method
and payments begin in July 2019, the 2019 payment shall be 6/120 of the Account
Balance, calculated as of June 30, 2019. In 2020, the payment shall be 12/114 of
the Account Balance, calculated as of December 31, 2019. Each annual installment
paid shall be divided by the

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-2-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

number of monthly payments to be made during the year, and the resulting number
shall be the monthly installment payment that shall be paid each month of the
Plan Year to which such annual installment relates. Subject to the payment
provisions of Section 5.2 or 6.2, as the case may be, the monthly installment
payment shall be paid on the first day of the month to which it relates.

By way of example with respect to Equity Pay deferrals paid as shares, if the
Participant elects a 10-year Annual Installment Method and payments begin in
July 2020, the 2020 payment shall be 6/120 of the total number of shares,
calculated as of June 30, 2020. If the total number of shares as of such date is
1450, the 2020 payment shall be 72 shares (rounded down from 72.5). In 2021, the
payment shall be 12/114 of the total number of shares, calculated as of
December 31, 2020. In the case of Equity Pay, except as otherwise determined by
the Committee, payment shall be made once during the year on an annual rather
than a monthly basis.

 

1.5 “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year, including sold vacation time and accrued vacation time paid but
not taken, and excluding bonuses, commissions, overtime, fringe benefits, stock
options, relocation bonus and/or expenses, incentive payments, non-monetary
awards, directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Notwithstanding the foregoing or any
provision in Article 9, Base Annual Salary shall not include any amount paid
following a Participant’s “separation from service,” as such term is defined in
Code section 409A and guidance thereunder, except for Base Annual Salary paid
for the pay period in which the Participant’s separation from service occurs.
Base Annual Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of any Employer and shall be calculated to include
amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-3-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.7 “Beneficiary Designation Form” shall mean the form (written or electronic)
established from time to time by the Administrator that a Participant completes,
executes and submits to the Administrator to designate one or more
Beneficiaries.

 

1.8 “Board” shall mean the board of directors of the Company.

 

1.9 “Change in Control” shall have the same meaning as contained in the
Company’s 1999 Stock Incentive Plan, as it may be amended from time to time.

 

1.10 “Claimant” shall have the meaning set forth in Section 13.1.

 

1.11 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.12 “Committee” shall mean the committee described in Article 11.

 

1.13 “Company” shall mean Jacobs Engineering Group Inc. and any successor to all
or substantially all of the Company’s assets or business.

 

1.14 “Deduction Limitation” shall mean the amount above which distributions
otherwise payable to a Participant (or his or her Beneficiary) under the Plan,
when combined with other compensation paid to a Participant (or his or her
Beneficiary) for a taxable year, would not be deductible by the Employer (or any
affiliate) by reason of the limitation imposed by Code Section 162(m). The
Deduction Limitation shall be determined by the Company in good faith. Once an
amount has been determined by the Company not to be deductible because of the
Deduction Limitation, the Company may defer the amount that would otherwise be
paid to a Participant (or his or her Beneficiary). Any amounts so deferred will
remain in the Participant’s Account Balance, and shall be entitled to continued
crediting and debiting of additional amounts in accordance with Section 3.5
below. The amounts so deferred and amounts credited thereon shall be distributed
to the Participant or his or her Beneficiary during the first year, as
determined by the Company in good faith, in which the deductibility of such
payment will not be barred by application of Section 162(m). Notwithstanding any
other provision in this Plan, to the extent consistent with Section 15.20, the
Deduction Limitation shall not apply to distributions that become payable after
a Change in Control.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-4-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

1.15 “Deferral Account” shall mean (i) the sum of all of a Participant’s
Deferral Amounts, plus or less, as the case may be, (ii) amounts credited or
debited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Deferral Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to his or her Deferral Account.

 

1.16 “Deferral Amount” shall mean that portion of a Participant’s Base Annual
Salary, Annual Bonus, and Equity Pay that a Participant elects to have, and is,
deferred in accordance with Article 3.

 

1.17 “Election Form” shall mean the form (or forms) established from time to
time by the Administrator that a Participant completes, executes and submits to
the Administrator to make an election under the Plan.

 

1.18 “Employee” shall mean a person who is an employee of any Employer.

 

1.19 “Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) unless the subsidiary has been
excluded from participation in the Plan, as a sponsor by the Board.

 

1.20 “Employer Contribution” shall mean an amount, if any, credited to a
Participant’s Employer Contribution Account, as determined by the Company or
Employer in its discretion. Such Employer Contribution may, for example, include
an additional contribution for a Plan Year or an award granted to an eligible
Employee as an inducement to remain employed by the Employer for a specified
period of time or subject to certain performance conditions.

 

1.21 “Employer Contribution Account” shall mean the (i) sum of any Employer
Contributions made to the Plan in accordance with Section 3.1(d), plus or less,
as the case may be (ii) amounts credited or debited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Employer Contribution Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Employer Contribution Account.

 

1.22 “Equity Pay” shall mean the payments (whether payable in cash or stock)
made pursuant to an equity award that is granted to an Employee under the Jacobs
Engineering Group Inc. 1999 Stock Incentive Plan (or its successor or other
Company-sponsored equity plan) and is designated by the Committee as eligible
for deferral under this Plan. Except as designated otherwise by the Committee,
Equity Pay shall include dividend equivalent rights that are payable under the
equity award.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-5-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.24 “Fiscal Year” shall mean the twelve-month period ending on September 30th
of each calendar year.

 

1.25 “Measurement Funds” shall have the meaning set forth in Section 3.5.

 

1.26 “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who executes an
Election Form and a Beneficiary Designation Form, (iv) whose executed Election
Form and Beneficiary Designation Form are accepted by the Administrator, (v) who
commences participation in the Plan, and (vi) whose participation in the Plan
has not terminated. A spouse or former spouse of a Participant shall not be
treated as a Participant in the Plan or have an account balance under the Plan,
even if he or she has an interest in the Participant’s benefits under the Plan
as a result of applicable law or property settlements resulting from legal
separation or divorce.

 

1.27 “Plan” shall mean this Executive Deferral Plan, which shall be evidenced by
this instrument, as it may be amended from time to time; provided, however, that
the Plan will be treated as one or more plans to the extent such treatment, in
the sole discretion of the Committee, is required or otherwise necessary or
appropriate to comply with law, including Code section 409A. Unless the context
requires otherwise, any reference herein to the Plan shall include the entire
Plan and each portion thereof that is a separate plan pursuant to the foregoing
sentence.

 

1.28 “Plan Year” shall mean a period beginning on January 1 of a particular
calendar year and continuing through December 31 of such calendar year.

 

1.29 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.30 “Retirement” shall mean a “separation from service,” as such term is
defined in Code section 409A and guidance thereunder, after age 65, or after age
60 with at least ten years of Service. If a Participant is both an Employee and
a member of the Board, a Retirement may occur only upon separation from service
from the last position held.

 

1.31 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-6-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

1.32 “Service” shall mean the period of time commencing on a Participant’s
initial date of service as an Employee, and ending on the date of the
Participant’s Retirement, Termination of Employment, or death. In the case of a
Participant who returns to service following a Termination of Employment,
Service shall include both the Participant’s earlier Service and the period
commencing on the Participant’s date of return and ending on the date of the
Participant’s subsequent Retirement, Termination of Employment, or death.

 

1.33 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.34 “Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.35 “Termination of Employment” shall mean a “separation from service,” as such
term is defined in Code section 409A and guidance thereunder, for any reason
other than Retirement, death or an authorized leave of absence. If a Participant
is both an Employee and a member of the Board, a Termination of Employment may
occur only upon separation from service from the last position held.

 

1.36 “Trust” shall mean one or more trusts established to hold Plan assets
(whether or not in combination with assets of another plan), including pursuant
to that certain Master Trust Agreement for the Executive Deferral Plan, dated as
of June 1, 1991 between the Company and the trustee named therein, as amended
from time to time, or any successor thereto.

 

1.37 “Unforeseeable Financial Emergency” shall mean severe financial hardship to
a Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in Section 152 of the Code,
without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined in the sole discretion of
the Administrator.

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Committee. The Committee, in its sole discretion, shall
establish eligibility requirements for participation in the Plan (including
portions of the Plan). Participation in the Plan shall be limited to a select
group of management and highly compensated Employees of the Employers or the
Company.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-7-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and submit to the Committee an Election Form
and a Beneficiary Designation Form, within the time period set by the Committee,
in its sole discretion, for the purpose of returning documents and forms. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

2.3 Eligibility; Commencement of Participation. A Participant shall commence
participation in the Plan on the first day of the Plan Year following the date
on which he or she has (i) satisfied all Enrollment Requirements and (ii) has
had his or her Election Form and Beneficiary Designation Form accepted by the
Committee. Notwithstanding the previous sentence, the Committee may, in its sole
and absolute discretion and only to the extent consistent with Section 15.20,
permit:

 

  (a) a new Employee to commence participation in the Plan and defer Base Annual
Salary (but not the Participant’s Annual Bonus) in the first pay period
following his or her satisfaction of (i) and (ii) above, but only with respect
to services to be performed subsequent to the election and only if the election
is made within 30 days after the date the Employee becomes eligible to
participate; and/or

 

  (b) an Employee to commence participation in the Plan mid-Plan Year in order
to defer Equity Pay in accordance with Section 3.2(b) or receive an Employer
Contribution in accordance with Section 3.1(d).

 

2.4 Participants Who Become Ineligible. If the Committee determines in good
faith that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Committee shall have the right, in its sole discretion, to prevent the
Participant from making future deferral elections. However, any existing
deferral elections made by the Participant will remain in effect for the
remainder of the Plan Year (or other applicable deferral period) of the
Participant’s change in status, and payment of the Participant’s Account Balance
will proceed as set forth elsewhere in the Plan.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-8-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 3

Deferral Election/Crediting/Taxes

 

3.1 Deferral Election.

 

  (a) Minimum and Maximum Deferral Commitment. A Participant may make an
irrevocable election to defer, as his or her Deferral Amount, an amount of Base
Annual Salary and/or Annual Bonus that may not be less than the minimum Deferral
Amount, nor more than the maximum Deferral Amount, as set by the Committee prior
to the beginning of the Plan Year and set forth in the Election Form for the
Plan Year. In addition, a Participant may make an irrevocable election to defer
Equity Pay as part of his or her Deferral Amount, subject to any minimum and/or
maximum deferral set by the Committee or in the applicable Election Form.

 

  (b) Short Plan Year. If a Participant first becomes a Participant after the
first day of a Plan Year, the minimum Base Annual Salary deferral shall be the
minimum Deferral Amount set forth in subsection (a), unless otherwise determined
by the Committee.

 

  (c) Other.

 

  (i) Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Deferral Amount,
with respect to Base Annual Salary and Annual Bonus shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant’s Election Form is accepted by the Committee.

 

  (ii) Notwithstanding any other provision in this Plan, deferrals shall be a
fixed percentage of the applicable Base Annual Salary, Annual Bonus, or Equity
Pay. Except as otherwise provided on the Election Form, for Equity Pay that is
settled in shares of stock, the number of shares deferred shall be rounded down
to the next highest whole number of shares.

 

  (d)

Employer Contributions. The Employer may elect to make an Employer Contribution
for any Plan Year in such amount and subject to such conditions as it determines
in its sole discretion. Except as otherwise determined by the Employer, an
Employer Contribution will be paid in accordance with the Participant’s
distribution election (or

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-9-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  subsequent payment election in accordance with Section 5.2) for the Plan Year
for which such Employer Contribution is made but without regard to any
Short-Term Payout election that otherwise might apply. Notwithstanding the
preceding sentence and to the extent permitted by the Committee and on an
Election Form, a Participant may elect the time and form of payment of an
Employer Contribution as a Short-Term Payout under Section 4.1, Retirement
Benefit under Article 5, and/or Pre-Retirement Survivor Benefit under Article 6;
provided, however, that:

 

  (i) Such election is made and irrevocable by the deadlines consistent with
those set forth in Section 3.2 (including the fiscal year compensation,
performance-based compensation, or 12-month vesting period deadlines in
Section 3.2(b));

 

  (ii) The Short-Term Payout year must be no earlier than the year in which the
Employer Contribution is fully vested, and payment upon Unforeseeable Financial
Emergency under Section 4.3 shall be available only for fully vested amounts;
and

 

  (iii) To the extent that the Participant is permitted to subsequently change
his or her payment election, such change may be made by the Participant
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted at least one (1) year prior to the otherwise applicable
payment date and delays the Participant’s initial payment by a period of at
least five years. For purposes of such election changes, the right to a series
of installment payments shall be treated as the right to a single payment.

 

3.2 Timing of Deferral Elections. A Participant’s election must be received by
the Committee no later than the deadline it specifies. In no event will such
date be later than the last day of the Plan Year preceding the Plan Year in
which the services begin to be performed for which the Base Annual Salary is
paid or for which the Annual Bonus or Equity Pay is awarded (which, in the case
of Equity Pay, typically is the year in which the Equity Pay is granted);
provided, however:

 

  (a) Newly eligible Participants may make their initial deferral elections as
provided in Section 2.3; and

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-10-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  (b) To the extent permitted by the Committee, Participants may elect to defer
Equity Pay no later than the following deadline:

 

  (i) the last day of the Company’s taxable year that ends immediately before
the start of the period for which the deferred compensation is considered
“fiscal year compensation” (within the meaning of Treas. Reg. § 1.409A-2(a)(6));

 

  (ii) the date that is six months before the end of the applicable performance
period, to the extent the deferred compensation is performance-based
compensation (within the meaning of Code section 409A(a)(4)(B)(iii)); or

 

  (iii) the thirtieth (30th) day after the grant date, to the extent the
deferred compensation is subject to a condition requiring the Participant to
continue to provide services for a period of at least 12 months from the grant
date and provided that such election also is at least 12 months in advance of
the earliest date at which the forfeiture condition on such deferred
compensation would otherwise lapse (consistent with Treas. Reg.
§ 1.409A-2(a)(5));

provided, however, that, notwithstanding the terms of an applicable Equity Pay
award agreement or other underlying deferred compensation and to the extent
necessary to comply with Code Section 409A, for purposes of vesting or payment
of such deferred compensation upon either disability or change in control, the
terms “disability” and “change in control” shall have the applicable meanings
defined in Section 409A, but only to the extent inconsistent with the otherwise
applicable definitions and only to the minimum extent necessary to comply with
Section 409A as determined by the Committee.

 

3.3 Withholding of Deferral Amounts. For each Plan Year, the Deferral Amount
shall be withheld at the time the Base Annual Salary or Annual Bonus is or
otherwise would be paid to the Participant. With respect to Equity Pay, the
Deferral Amount shall be withheld at the time the shares underlying the Equity
Pay are or would have been issued (or, if the Equity Pay is payable in cash, at
the time the Equity Pay is or would otherwise have been paid).

 

3.4 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account and will vest in his or her Employer Contribution Account in
accordance with the terms of the underlying Employer Contribution.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-11-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

3.5 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, deferral amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

 

  (a) Election of Measurement Funds. At the time an Employee becomes a
Participant in the Plan, he or she may designate one or more Measurement Funds
which shall be used to determine what additional amounts are to be credited or
debited, as the case may be, to his or her Account Balance. Such designations
shall apply to the Deferral Amount, as such amounts are deferred by the
Participant, and shall remain in force until changed by the Participant in
accordance with the policies and procedures as set forth by the Administrator,
from time to time, which policies and procedures may be changed, modified,
and/or amended by the Administrator, without prior notice, at the
Administrator’s sole discretion. Until changed by the Administrator:
(i) Measurement Fund allocation designations must be made in whole percentage
points of 1%, or multiples thereof, not to exceed 100%; (ii) a Participant may
change his or her Measurement Fund allocation elections on a daily basis, and
(iii) a change in Measurement Fund allocations will take effect on the next
business day following the election. Notice of any change in Measurement Fund
elections must be made to the Administrator, or its designee, in a form
acceptable to it as determined by it in its sole discretion. If a Participant
fails to designate a Measurement Fund with respect to all or a portion of his or
her Account Balance, such amounts shall be deemed invested in the default
Measurement Fund (or Funds) designated by the Administrator, which may be
changed by the Administrator from time to time without notice to Participants.

 

  (b) Measurement Funds. A Participant may elect one or more measurement funds
(the “Measurement Funds”) from among those selected by the Administrator for the
purpose of crediting or debiting additional amounts to his or her Account
Balance. As necessary, the Administrator may, in its sole discretion,
discontinue, substitute or add Measurement Funds. In selecting the Measurement
Funds that are available from time to time, neither the Administrator nor any
Employer shall be liable to any Participant for such selection or adding,
deleting or continuing any available Measurement Fund.

 

  (c)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Administrator, in its
sole discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Account Balance shall be credited or debited on a daily basis
based on the

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-12-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  performance of each Measurement Fund selected by the Participant, as
determined by the Administrator in its sole discretion, as though (i) a
Participant’s Account Balance as of the close of business on each date were
invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such date, at the closing price on such date; (ii) the
portion of the Deferral Amount (or Employer Contribution), if any, that was
actually deferred on that date were invested in the Measurement Fund(s) selected
by the Participant, in the percentages applicable to such date; and (iii) any
distribution made to a Participant on that date ceased being invested in the
Measurement Fund(s), in the percentages applicable to such date, at the closing
price on such date.

 

  (d) No Actual Investment. Notwithstanding any other provision in this Plan,
the Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

  (e) Equity Pay. Notwithstanding any other provision in this Plan and except as
otherwise determined by the Administrator, to the extent a Participant elects to
defer Equity Pay, such portion of the Deferral Amount shall be tracked in common
stock of the Company. Except as otherwise determined by the Administrator,
adjustments or substitutions to such shares of common stock shall be made
consistent with adjustments or substitutions that are applied under the equity
plan pursuant to which the Equity Pay award was originally granted. The
Administrator may limit (or prohibit) any change in allocation to or from such
Company stock and may establish rules applicable to accounting for, crediting,
or allocating any dividends payable on such Company stock.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-13-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

3.6 FICA and Other Taxes. For each Plan Year (or other deferral period) in which
a Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) may withhold from that portion of the Participant’s Base Annual
Salary and Annual Bonus that is not being deferred, in a manner and amount
determined by the Employer(s), the Participant’s share of FICA, employment
taxes, and other taxes on such Deferral Amount. If the amount of Base Annual
Salary and Bonus that is not being deferred is insufficient to cover these
amounts, the Committee may reduce the Deferral Amount or withhold from other
payments made to the Participant in order to comply with this Section. The
Participant’s Employer may withhold from or offset against any Plan accrual or
Account Balance any taxes the Company determines it is required to withhold by
applicable federal state, local, or foreign laws.

 

3.7 Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes (domestic or
foreign) required to be withheld by the Employer(s), or the trustee of the
Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

ARTICLE 4

Short-Term Payout; Unforeseeable Financial Emergencies

 

4.1 Short-Term Payout. In connection with each election to defer a Deferral
Amount, to the extent permitted by the Committee, a Participant may elect to
receive a future “Short-Term Payout” from the Plan with respect to such Deferral
Amount. An election made pursuant to this Section shall be irrevocable. Subject
to the Deduction Limitation, the Short-Term Payout shall be a lump sum payment
in an amount that is equal to either (i) a percentage of some or all of the
Deferral Amount, as elected at the time of the deferral, or (ii) except for
deferrals of Equity Pay, a stated dollar amount, as elected at the time of the
deferral, not to exceed the Deferral Amount, plus, in either case, amounts
credited or debited in the manner provided in Section 3.5 above on that elected
amount, determined at the time that the Short-Term Payout is paid. Subject to
the Deduction Limitation and the other terms and conditions of this Plan, each
Short-Term Payout elected shall be paid out on the January 15th immediately
after the last day of any Plan Year designated by the Participant that is at
least three Plan Years after either (I) the Plan Year in which the Deferral
Amount is actually deferred or (II) with regard to a deferral of Equity Pay, the
latest Plan Year in which the Equity Pay (or any portion thereof) would
otherwise be paid and thus is actually deferred. By way of example:

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-14-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  (a) if a three year Short-Term Payout is elected for Deferral Amounts that are
deferred in the Plan Year commencing January 1, 2018, the three year Short-Term
Payout would be paid on January 15, 2022.

 

  (b) if a three year Short-Term Payout is elected for Deferral Amounts that are
Equity Pay and that would otherwise be payable over a four-year graded vesting
schedule (25% per year) from 2018 through 2021, the three year Short-Term Payout
would be paid on January 15, 2025.

To the extent permitted by the Committee and on the Election Form, a Participant
may elect more than one Short-Term Payout date with respect to different
percentages or dollar amounts (if applicable) of the Deferral Amount or Employer
Contribution. Except as otherwise provided on the Election Form, with respect to
an election to receive Equity Pay as a Short-Term Deferral, the number of shares
treated as the Short-Term Deferral shall be rounded down to the next highest
whole number of shares.

 

4.2 Other Benefits Take Precedence Over Short-Term Payout. Should an event occur
that triggers a benefit under Article 5, 6 or 7, any Deferral Amount or Employer
Contribution, plus amounts credited or debited thereon, that is subject to a
Short-Term Payout election under Section 4.1 shall not be paid in accordance
with Section 4.1 but shall be paid in accordance with the other applicable
Article.

 

4.3

Unforeseeable Financial Emergencies. If the Participant experiences an
Unforeseeable Financial Emergency the Participant may petition the Administrator
to (i) cancel any deferrals required to be made by a Participant and, if such
cancellation is insufficient to satisfy the Unforeseeable Financial Emergency,
(ii) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s vested Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
necessary to satisfy the Unforeseeable Financial Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the participant’s assets (to the extent the liquidation of such
assets would not

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-15-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  itself cause severe financial hardship). If the Administrator determines that
an Unforeseeable Financial Emergency exists, cancellation shall take effect upon
the date of such determination, and any payout shall be made thirty (30) days
after such date. The payment of any amount under this Section 4.3 shall not be
subject to the Deduction Limitation and any partial payout shall be deducted
from a Participant’s existing Account Balance on a pro rata basis.

ARTICLE 5

Retirement Benefit

 

5.1 Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance.

 

5.2 Payment of Retirement Benefit. A Participant, in connection with his or her
annual (or otherwise applicable) deferral election, shall elect on an Election
Form to receive the Retirement Benefit attributable to the election in a lump
sum or pursuant to an Annual Installment Method of up to 15 years, to the extent
permitted by the Committee. To the extent permitted by the Committee and on an
Election Form, a Participant may choose different forms of payment for Deferral
Amounts attributable to different Plan Years (or the applicable deferral
period), for different portions of Deferral Amounts (such as Equity Pay), and/or
for Employer Contributions. After the Deferral Election is irrevocable, the
Participant may make an election to change an existing payment election to an
allowable alternative payout period by submitting a new Election Form to the
Administrator, provided that any such Election Form is submitted at least one
(1) year prior to the Participant’s Retirement and delays the Participant’s
initial payment by a period of at least five (5) years. For purposes of such
election changes, the right to a series of installment payments shall be treated
as the right to a single payment. If a Participant does not make any election
with respect to the payment of a Deferral Amount or Employer Contribution (or,
in either case, a portion thereof), then such amount shall be payable in a lump
sum. Except as otherwise provided pursuant to a subsequent deferral election
described above, the lump sum payment shall be made, or installment payments
shall commence thirty (30) days after the date which is six (6) months after the
Participant’s Retirement. Any payment made shall be subject to the Deduction
Limitation.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-16-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall be paid to the Participant’s
Beneficiary in a single lump sum as soon as practicable after the Participant’s
death.

ARTICLE 6

Pre-Retirement Survivor Benefit

 

6.1 Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s vested Account Balance if the Participant dies while in the
employ of any Employer.

 

6.2 Payment of Pre-Retirement Survivor Benefit. A Participant, in connection
with his or her annual (or otherwise applicable) deferral election, shall elect
on an Election Form whether the Pre-Retirement Survivor Benefit attributable to
the election shall be received by his or her Beneficiary in a lump sum or
pursuant to an Annual Installment Method of up to 15 years. The form of payment
for the Pre-Retirement Survivor Benefit does not have to match the form of
payment for the Retirement Benefit. To the extent permitted by the Committee and
on an Election Form, a Participant may choose different forms of payment for
Deferral Amounts attributable to different Plan Years (or the applicable
deferral period), for different portions of Deferral Amounts (such as Equity
Pay), or for Employer Contributions. After the Deferral Election is irrevocable,
the Participant may make an election to change an existing payment election to
an allowable alternative payout period by submitting a new Election Form to the
Committee, provided that any such Election Form is submitted at least one
(1) year prior to the Participant’s death and does not accelerate the initial
payment date. For purposes of such election changes, the right to a series of
installment payments shall be treated as the right to a single payment. If a
Participant does not make any election with respect to the payment of a Deferral
Amount or Employer Contribution (or, in either case, a portion thereof), then
such amount shall be paid in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, thirty (30) days after the date of the
Participant’s death. Any payment made shall be subject to the Deduction
Limitation.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-17-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 7

Termination Benefit

 

7.1 Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
vested Account Balance if a Participant experiences a Termination of Employment
prior to his or her Retirement or death.

 

7.2 Payment of Termination Benefit. The Participant’s Termination Benefit shall
be paid in a lump sum. The lump sum payment shall be made thirty days after the
date which is six (6) months after the date the Participant experiences the
Termination of Employment. Any payment made shall be subject to the Deduction
Limitation.

ARTICLE 8

Beneficiary Designation

 

8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

8.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary or Beneficiaries by completing and executing
the Beneficiary Designation Form, and submitting it to the Administrator or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Administrator’s rules and procedures, as in effect from
time to time. If the Participant names someone other than his or her spouse as a
Beneficiary, a spousal consent, in the form designated by the Administrator,
must be executed by that Participant’s spouse and returned to the Administrator.
Upon the acceptance by the Administrator of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be canceled. The
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Administrator prior to his or her
death.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-18-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

8.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

 

8.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

8.5 Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.

 

8.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s participation shall terminate upon such full
payment of benefits.

ARTICLE 9

Leave of Absence and Rehires

 

9.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Deferral Amount shall continue to be withheld during such paid
leave of absence in accordance with Section 3.2.

 

9.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, deferrals of the Participant’s Base Annual Salary shall
automatically cease during such period because the leave of absence is unpaid.
However, the Participant’s deferral election shall remain in effect with respect
to Annual Bonus and Equity Pay paid during such period. Upon the Participant’s
return to paid employment status, deferrals of the Participant’s Base Annual
Salary shall resume for the remaining portion of the Plan Year in which the
return occurs, based on the deferral election, if any, made for that Plan Year.
If no election was made for that Plan Year, no deferral shall be withheld.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-19-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

9.3 Leave of Absence Treated as a Termination of Employment. Notwithstanding the
provisions of Sections 9.1 and 9.2, to the extent required by Code section 409A
and IRS guidance thereunder, a leave of absence, whether paid or unpaid, shall
be treated as a Termination of Employment (or Retirement, to the extent the
Participant is eligible to Retire), and payments shall commence as set forth in
Articles 4-7. However, the Participant’s deferral election shall remain in
effect unless and until the Participant receives a lump sum payment of his or
entire vested Account Balance.

 

9.4 Reemployment following Retirement or Termination of Employment. If a
Participant Retires or has a Termination of Employment and subsequently becomes
an Employee, payment of benefits accrued during the Participant’s earlier period
of service shall continue to be made as if the Participant had remained Retired
or Terminated. However, to the extent permitted by the other provisions of this
Plan, the Participant may accrue additional benefits under the Plan with respect
to the subsequent period of service and may make new elections with respect to
the timing and form of payment of such amounts.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-20-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 10

Termination, Amendment or Modification

 

10.1 Termination. Although it is anticipated that the Plan will continue for an
indefinite period of time, there is no guarantee that the Company will continue
the Plan. Accordingly, the Company reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any Employer by action of the Board. In general, upon the termination of the
Plan with respect to any Employer, the affected Participants who are employed by
that Employer shall receive payment of their benefits in accordance with the
terms of Articles 4-7. However, the Company may, in its discretion, terminate
the entire Plan and pay each Participant a single lump-sum distribution of his
or her entire Account Balance, to the extent consistent with Section 15.20. The
termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination.

 

10.2 Amendment. The Company may, at any time, through the Board amend or modify
the Plan, in whole or in part, with respect to any Employer; provided, however,
that: (i) no amendment or modification shall be effective to decrease or
restrict the value of a Participant’s Account Balance in existence at the time
the amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification, and (ii) no
amendment or modification to clause (i) of this Section 10.2 or of Section 11.2
of the Plan shall be effective.

 

10.3 Plan Agreement. The terms of any Plan agreement between the Employee and
Company or Employer may be different for any Participant, and a Plan agreement
may provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant. Despite the provisions of Sections 10.1 and 10.2 above, if a
Participant’s Plan agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-21-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

10.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6 or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan participation shall terminate.

ARTICLE 11

Administration

 

11.1 Committee Duties. Except as otherwise provided in this Article 11, this
Plan shall be administered by a Committee appointed by the Board, which
Committee may consist, in part or in full, of persons who are not on the Board.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the discretion and authority to (i) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. Any individual serving
on the Committee who is a Participant shall not vote or act on any matter
relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.

 

11.2 Administration Upon Change in Control. For purposes of this Plan, the
Company (via the Committee described in Section 11.1) shall be the
“Administrator” at all times prior to the occurrence of a Change in Control.
Upon and after the occurrence of a Change in Control, the “Administrator” shall
be an independent third party selected by the Trustee and approved by the
individual who, immediately prior to such event, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”). The Administrator shall have the discretionary power to
determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan and Trust including, but not limited to
benefit entitlement determinations; provided, however, upon and after the
occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of Plan or Trust assets or select any investment manager
or custodial firm for the Plan or Trust. Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Administrator; (2) indemnify the Administrator against
any costs, expenses and liabilities including, without limitation, attorney’s
fees and expenses arising in connection with the performance of the
Administrator hereunder, except with respect

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-22-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  to matters resulting from the gross negligence or willful misconduct of the
Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator or all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date of circumstances of the Retirement, death or Termination
of Employment of the Participants, and such other pertinent information as the
Administrator may reasonably require. Upon and after a Change in Control, the
Administrator may be terminated (and a replacement appointed) by the Trustee
only with the approval of the Ex-CEO. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.

 

11.3 Agents. In the administration of this Plan, the Administrator may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.

 

11.4 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

11.5 Indemnity of Administrator. All Employers shall indemnify and hold harmless
the members of the Committee, any employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such employee or the Administrator.

 

11.6 Missing Payees. If the Administrator cannot locate any person or estate
entitled to payment of a Plan benefit after a reasonable search, the
Administrator may at any time thereafter treat such benefit as forfeited. If the
person or estate should later make a valid claim for the benefit or otherwise be
located, any amounts so forfeited shall be reinstated (without any interest or
earnings adjustment) and paid to the person or estate, as otherwise provided by
this Plan, unless the benefit has been escheated to a state government.

 

11.7 Payment Delay or Acceleration. Notwithstanding any other provision in this
Plan, the Administrator may, in its sole and absolute discretion, delay or
accelerate payments under the Plan to the extent consistent with Section 15.20.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-23-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 12

Other Benefits and Agreements

 

12.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 13

Claims Procedures

 

13.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

13.2 Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-24-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 13.3
below.

 

13.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Administrator a
written request for a review of the denial of the claim. In conjunction with
filing an appeal (but no later than the date the appeal is filed), the Claimant
(or the Claimant’s duly authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Administrator, in its sole discretion,
may grant.

 

13.4 Decision on Review. The Administrator shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Administrator’s decision must be
rendered within 120 days after such date. Such decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Administrator deems relevant.

 

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-25-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

13.6 Payment Following Resolution of Claim. If a Participant is entitled to a
payment following the resolution of a claim pursuant to this Article 13, such
payment will be made during the calendar year in which the claim is finally and
conclusively resolved, or, if later, at the time set forth under Articles 4-7.

ARTICLE 14

Trust

 

14.1 Establishment of the Trust. The Company has established the Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Deferral Amounts and Employer Contributions for such Employer’s
Participants for all periods prior to the transfer, as well as any debits and
credits to the Participants’ Account Balances for all periods prior to the
transfer, taking into consideration the value of the assets in the trust at the
time of the transfer.

 

14.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

 

14.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

14.4 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Administrator or investment manager
appointed by the Administrator, to invest and reinvest the assets of the Trust
in accordance with the applicable Trust Agreement, including the disposition of
stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Administrator.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-26-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 15

Miscellaneous

 

15.1 Status of Plan. The Plan is not intended to qualify under Code
Section 401(a). The Plan “is unfunded and is maintained by an employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees” within the meaning of ERISA Sections
201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered and interpreted
to the extent possible in a manner consistent with that intention.

 

15.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of any Employer, including any assets held in
the Trust. For purposes of the payment of benefits under this Plan, any and all
of an Employer’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. An Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

15.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and any Plan agreement entered into between
the Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

 

15.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person or be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.

 

15.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment or retention between any
Employer (or any of its affiliates) and the Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-27-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  cause, and with or without notice, unless expressly provided in a written
employment agreement. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of any Employer (or any of its
affiliates), either as an employee or otherwise, or to interfere with the right
to discipline or discharge the Participant at any time.

 

15.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.

 

15.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

15.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Texas
without regard to its conflicts of laws principles.

 

15.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

  Jacobs Engineering Group Inc.     Employee Benefits     1999 Bryan Street,
Suite 1200     Dallas, TX 75201  

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-28-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

15.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

15.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

15.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

15.14 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

15.15 Payments to Spouses. If a court determines that a spouse or former spouse
of a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Administrator, in its
sole discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.
The Plan will honor only those domestic relations orders that satisfy the
requirements set forth by the Administrator, which may be modified from time to
time without notice to Participants.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-29-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

15.16 Distribution in the Event of Taxation.

 

  (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant under Code section
409A prior to receipt, an amount equal to the taxable portion of his or her
benefit will be distributed immediately to the Participant in the form of a lump
sum (which amount shall not exceed the Participant’s unpaid vested Account
Balance under the Plan). Such a distribution shall affect and reduce the
benefits to be paid under this Plan.

 

  (b) Trust. If the Trust terminates in accordance with Section 4.6(d) of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with that Section, the Participant’s benefits under this Plan shall be reduced
to the extent of such distributions.

 

15.17 Payment Delays due to Employer Insolvency. Notwithstanding any other
provision in this Plan, payment of a Participant’s benefits will be delayed in
the event that making the payment will jeopardize the ability of the Employer to
continue as a going concern. A payment delayed pursuant to this Section 15.17
will be made during the first calendar year in which making the payment would
not have such effect.

 

15.18 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the
Employers may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

 

15.19 Legal Fees to Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation, or the Administrator or the Committee, might
then cause or attempt to cause the Company, the Participant’s Employer or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company or the Participant’s Employer to
institute, or may institute, litigation seeking to deny Participants the
benefits intended under the Plan. In

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-30-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  these circumstances, the purpose of the Plan could be frustrated. Accordingly,
if, following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation, or the
Administrator or any member of the Committee, has failed to comply with any of
its obligations under the Plan or any agreement thereunder or, if the Company,
such Employer or any other person takes any action to declare the Plan void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided, then the Company and the Participant’s Employer irrevocably authorize
such Participant to retain counsel of his or her choice at the expense of the
Company and the Participant’s Employer (who shall be jointly and severally
liable) to represent such Participant in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Company, the Participant’s Employer or any director, officer, shareholder or
other person affiliated with the Company, the Participant’s Employer or any
successor thereto in any jurisdiction. In order to be eligible for counsel at
the expense of the Company or successor (or reimbursement of counsel fees to the
extent the Company or successor initially refuses to pay such expenses) pursuant
to this Section 15.19, fees and expenses must be incurred on or after a Change
in Control and before the later of (i) the closing of the Participant’s estate,
and (ii) the closing of the estate of each Beneficiary. Any payment made on
behalf of a Participant or to which a Participant is entitled pursuant to this
Section must be made no later than the last day of the Participant’s taxable
year following the taxable year in which the related fee or expense is incurred.

 

15.20 Code Section 409A. The Plan is intended to avoid any “plan failures”
within the meaning of Code section 409A(a)(1). The Plan shall be interpreted and
administered, to the extent possible, in accordance with this intention.

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-31-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Executive Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

IN WITNESS WHEREOF, the Company has executed this Plan document as of
September 27, 2017

 

Jacobs Engineering Group Inc. By:  

/s/ Joanne Caruso

Title:   Senior Vice President, Global Human Resources

 

 

Jacobs Executive Deferral Plan    January 1, 2018

-32-